(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)

EXHIBIT 10.85

SOFTWARE MAINTENANCE AGREEMENT

                This Software Maintenance Agreement (this “Maintenance
Agreement”) is made and entered into this March 29, 2005 (the “Effective Date”),
by and between EXPRESS DIGITAL GRAPHICS, INC., a Colorado corporation with
offices at 9780 Mt. Pyramid Ct., Suite 120, Englewood, CO 80112 (“Licensor”) and
CPI CORP., a Delaware corporation with offices at 1706 Washington Avenue, St.
Louis, MO 63103 (“Licensee”). In consideration of the mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

Section 1.            Definitions. As used herein, the terms “Agreement”,
“Effective Date”, “Licensor” and “Licensee” shall have the meanings indicated
above, and the following terms shall have the following meanings:

                1.1         “Affiliate” means any person, corporation or other
entity, which is controlled by or is under common control with Licensee for the
purpose of operating photographic portrait studios.

                1.2         “Change in Ownership” means a change in ownership of
a party evidenced by (a) acquisition or other transfer of more than fifty
percent (50%) of its common stock to a third party or (b) a third party’s
acquisition of all or substantially all of a party’s assets or business.

                1.3         “Confidential Information” means any and all trade
secrets, proprietary or confidential information as such terms are most broadly
defined under common law, statute and other applicable law, including without
limitation, plans, schedules, specifications, training materials, test results,
pricing, marketing, customer and financial information and Licensed Technology
source code and documentation, to the extent previously, currently or
subsequently disclosed by one party to the other hereunder or otherwise.
Confidential Information will not include information that the receiving party
can prove: 

 

(a)
was already in the receiving party’s possession as a matter of record prior to
receipt;
    (b)
was independently developed by the receiving party as a matter of record;
  (c)
was obtained from a third party who, insofar as is known to the receiving party,
was not prohibited from transmitting the information to the receiving party by a
contractual, legal or fiduciary obligation to the disclosing party; or
  (d)
was or became generally available to the public other than as a result of
disclosure by the receiving party.

 

                1.4        “Documentation” means the standard user manual or
other documentation or explanatory material describing the functions and
principles for operating the Software.

                1.5        “Error” means a failure of the Software to operate in
material conformance with its Documentation.




1

--------------------------------------------------------------------------------




                1.6           “Error Fixes” means Error-correction modifications
to the Software.

                1.7           “Initial Term” shall have the meaning set forth in
Section 6 below.

                1.8           “Lab Software”  means the Labtricity server and
workstation Software platform developed by Licensor and all associated
components, including Labtricity server, Gateway server, print server and all
other components and successor Lab Software products.

                1.9           “Level I” means primary interface with end users
(studios and labs). This level of support covers inquiries or questions
concerning routine operations involving the Software, such as “how to do”
certain common operations, command line options and features of the user
interface (e.g. menu to look in, sub-command formats). Level I includes
installing Software, support order process, day-to-day portrait production,
backups (database and images), investigation of all issues except those that
require program source code and escalation to Level II support as necessary.

                1.10         “Level II” means support to use advanced features
of the package, programming, investigation of suspected “bugs” or failure of a
package to perform properly (e.g. wrong results, no results, “crashing”),
changes required in the Software and resolution of problems that cannot be
resolved at Level I.

                1.11         “License Agreement” means the Software License
Agreement between the parties of even date herewith.

                1.12         “Licensed Technology” means the Software, the
Documentation, any material created through the Maintenance Services, and all
code, ideas, inventions, algorithms, know-how, methods and techniques contained
or embodied therein, licensed to Licensee under the License Agreement.

                1.13          “Maintenance Services” means services supporting
or maintaining Licensee’s licensed use of the Software, as more fully described
in Section 2 below.

                1.14         “Renewal Term” shall have the meaning set forth in
Section 6 below.

                1.15         “Software” means the object code version of the
Studio Software and Lab Software licensed to Licensee under the License
Agreement, and any Customizations (as defined in the License Agreement).

                1.16         “Studio Software” means the (i) Portrait & Wedding
and Darkroom Pro download/print server Software and (ii) Portrait & Wedding and
Darkroom Pro sales/capture software platforms developed by Licensor and all
associated components and all successor products of (i) and (ii) herein.

                1.17         “Upgrades” means any enhancements or modifications
to the Software (including Open, Closed and Exclusive Modifications).




2

--------------------------------------------------------------------------------




Section 2.             Maintenance Services.

                2.1         Subject to all the provisions of this Agreement,
Licensor will provide the following Maintenance Services for so long as Licensee
uses the Licensed Technology and pays all Maintenance Fees in full for the
particular and any prior maintenance period:

 

(a)
correcting reproducible Errors upon receiving written notice of Errors from
Licensee’s designated support personnel that include sufficient detail to allow
Licensor to reproduce the Error;
  (b)
providing patches to resolve specific issues in any Software releases used by
Licensee so only the affected part of Licensee’s system must be “patched” in
lieu of reapplication of the entire system;
  (c)
providing Level II telephone consultative support 7 days a week, from 8:00 a.m.
to 8:00 p.m. Central Time to Licensee’s designated support personnel concerning
the operation of the Software;
  (d)
providing Licensee with a customized on-line knowledge base addressing the
troubleshooting and resolution of reasonably foreseeable hardware and Software
issues to assist Licensee’s technical staff in solving both hardware and
Software issues; and
  (e) 
providing detailed release notes for all releases no later than the date on
which the applicable release is delivered.

 

                2.2         At no additional charge, Licensor will also provide
Licensee on a periodic basis, no less than annually, with any Error Fixes and
Upgrades. Any selected Upgrades may be added to the next scheduled software
release for only the hourly cost of integration as set forth in Exhibit B to the
License Agreement. At Licensee’s written request for such selected Upgrades to
be added, Licensor will provide Licensee with a new custom software master build
of the Software annually if any changes to the Software have been introduced.

                2.3        Technical Staff will be provided a toll-free
strategic hotline. Unless otherwise agreed between the parties in writing, all
messages left on the hotline will be returned in 20 minutes. Licensee’s
Technical Staff will also be provided the appropriate cell phone numbers in
order to escalate responses for technical support.

                2.4         On the same terms as set forth herein, Licensor
shall provide Maintenance Services for at least fifteen (15) months after
Licensor discontinues licensing or offering to license the Licensed Technology
to new customers, provided Licensee pays Maintenance Fees as required in this
Agreement. Licensor shall use commercially reasonable efforts to notify Licensee
at least fifteen (15) months prior to any such discontinuation.

Section 3.            Licensee Obligations.  Licensee shall provide Level I
technical support to each digital Studio and Lab and shall be required to use
reasonably diligent efforts to identify and




3

--------------------------------------------------------------------------------




resolve any issue prior to bringing such issue to the attention of Licensor
through the Level II telephone consultative support.

Section 4.            Exclusions.                           

 

4.1
Licensor shall have no obligation to provide Maintenance Services if:
    (a)
the Licensed Technology is modified, altered or damaged by any party other than
Licensor, to the extent the Error is due to such modification, alteration or
damage;
  (b)
the Licensed Technology is combined with other products, processes or materials
that have not been approved by Licensor, to the extent the Error relates to such
combination; or
   (c)
the Error is a result of Licensee’s negligence, abuse or misapplication of the
Licensed Technology, use of the Licensed Technology other than as specified in
the License Agreement or the Documentation.

 

                4.2         Licensor shall have no liability for any Errors if
such Errors result from any intellectual property which has not been supplied or
approved by Licensor and which is either incorporated into or used in the
development of Licensee products and/or services.

                4.3         Licensor shall have no obligation to correct any
alleged Error if Licensee fails to incorporate any Error Correction that
Licensor has previously provided.

                4.4         Licensor may agree to provide services to remedy
problems due to the causes set forth in this Section 4 or on-site services at
Licensee’s facilities, provided that the Licensee agrees to pay for such
services on a time and materials basis (with reimbursement of all out-of-pocket
expenses) in accordance with the rates and payment terms set forth in Exhibit B
to the License Agreement.

Section 5.             Maintenance Fees.

                5.1         Fees for Maintenance Services shall be $10,000 per
year during the Initial Term. Thereafter, fees for Maintenance Services shall be
adjusted yearly on the anniversary date of the first payment of fees for
Maintenance Services, provided that no annual adjustment shall exceed seven
percent (7%).

                5.2         Licensee shall be required to pay the Maintenance
Fees for the first year of this Agreement on March 29, 2005.

Section 6.             Term; Termination.

                6.1         This Maintenance Agreement shall be effective for a
period of three years, commencing with the Effective Date (“Effective Date”) and
continuing until the third anniversary of the Effective Date (the “Initial
Term”). Thereafter, this Maintenance Agreement shall automatically renew for
successive one-year periods unless Licensee gives notice of non-




4

--------------------------------------------------------------------------------




renewal at least ninety (90) days prior to the expiration of the then current
term (each, a “Renewal Term”).

                6.2         Licensee acknowledges that discontinuance of
Maintenance Services or failure to pay the Maintenance Fees will result in
Licensor’s support of the Software solely on a time and materials basis. Unless
otherwise agreed between the parties in writing upon re-initiation, any
re-initiation of Maintenance Services at a later date shall require Licensee to
pay Licensor (i) to update the Software to the current version on a time and
materials basis, and (ii) its then-current rate for Maintenance Services for the
applicable Software.

Section 7.             Warranties and Disclaimer

                7.1        Each party hereby represents and warrants that:

 

                (a)
it has the full corporate power and authority to enter into and perform this
Agreement, and it knows of no contract, agreement, promise, undertaking or other
fact or circumstance which would prevent the full execution and performance of
this Agreement by it; and
                  (b)
it is a corporation duly organized and in good standing in the country or state
of its incorporation and in good faith is and fully intends to remain in
compliance with all applicable laws, rules and regulations in the conduct of its
business.

 

                7.2         Licensor agrees to provide the maintenance services
described in this maintenance agreement in a professional and workmanlike
manner.

                7.3         Licensor will use (and cause its subcontractors to
use) commercially reasonable efforts to maintain the Licensed Technology, as
applicable, free of software viruses, disabling code or similar items.

                7.4         The Maintenance Services are and will be provided in
compliance with the requirements of all applicable federal, state and local
laws, ordinances, regulations and codes.

                7.5         Licensor does not warrant that any Errors in the
Software will be corrected. Licensee’s request for any services that are beyond
the scope of this Maintenance Agreement is not binding on Licensor unless
Licensor agrees to provide such services. The Maintenance Services provided for
in this Maintenance Agreement do not constitute a product warranty. Except for
the express limited warranty set forth in Section 7.2, neither party makes any
warranties, express, implied, statutory or otherwise, regarding the Maintenance
Services or any Error Corrections, fixes, workarounds or Upgrades relating
thereto, and hereby specifically disclaims warranties of merchantability,
fitness for a particular use or purpose, non-infringement and accuracy




5

--------------------------------------------------------------------------------




Section 8.             Indemnification.

                8.1        Licensor shall defend, indemnify and hold Licensee,
its directors, officers, employees, agents and Affiliates harmless from
liability resulting from and against any claims, demands, suits and costs,
including attorney’s fees arising out of:

 

(a)
any third party claim that the Maintenance Services provided hereunder infringe
any issued United States patent (and, should Licensor perform any appropriate
due diligence to its satisfaction in Canada, Australia or the United Kingdom,
then upon written notice to Licensee, any issued Canadian, Australian or United
Kingdom patent), or any copyright enforceable in the United States, Canada,
Australia or the United Kingdom, or that the Maintenance Services misappropriate
any trade secret; and/or
    (b)
a breach of Section 9, in each case solely provided that Licensor:
 

                                (i) 
is promptly notified of any and all threats, claims and proceedings related
thereto, provided, however, that the failure to so notify will only relieve
Licensor of its obligations under this Section 8 to the extent that Licensor is
prejudiced thereby;
 

                                (ii) 
is given reasonable assistance with the full cooperation of Licensee; and
                                    (iii)
controls the defense and all negotiations and decisions regarding a settlement
or compromise. Licensor will not be responsible for any settlement it does not
approve in writing. The foregoing is in lieu of any warranties of
non-infringement, which are hereby disclaimed.

 

                8.2        Notwithstanding Section 8.1, Licensor will not be
obligated to defend Licensee or be liable for costs and damages to the extent
that any claim of infringement is based on:

 

(a)
modification of the Licensed Technology that is not performed or authorized by
Licensor but is performed by Licensee, or by a third party at the request or
direction of, Licensee or a party authorized by Licensee;
    (b)
the combination or use of the Licensed Technology, or any portion thereof, by
Licensee with other products, processes or materials not supplied by Licensor
except to the extent that it relates to third party software or hardware
acknowledged by Licensor as necessary to operate in accordance with the
Documentation or otherwise approved by Licensor and further provided that such
modification is the cause of such infringement; or
  (c)
Licensee’s use of the Licensed Technology not strictly in accordance with the
terms of this Agreement and the Documentation. In the event that the




6

--------------------------------------------------------------------------------




 

 
Maintenance Services are held or believed by Licensor to infringe, Licensor
shall have the option, at its expense, to:
 

                (i)
modify the Maintenance Services to be non-infringing with equivalent or better
functionality; or
                  (ii)
obtain for Licensee a license to continue using the Maintenance Services.
 

 
THE FOREGOING STATES LICENSOR’S ENTIRE LIABILITY AND LICENSEE’S EXCLUSIVE
REMEDIES FOR INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS REGARDING THE
SOFTWARE.

 

                8.3        Each party will indemnify and hold harmless the other
party and its directors, officers, employees, agents and Affiliates against any
and all damages, losses, claims, obligations, commitments, costs or expenses
(including reasonable attorney’s fees and costs) incurred by such other party
that relate to this Agreement and arise out of the death or bodily injury of any
person, to the extent such death or bodily injury was caused by the gross
negligence or willful misconduct of such party or its employees or agents in the
performance of such party’s obligations hereunder, and the damage, loss or
destruction of any real or tangible personal property, to the extent that such
damage, loss or destruction was caused by the gross negligence or willful
misconduct of such party or its employees or agents in the performance of such
party’s obligations hereunder; provided, however, that:

 

(a)
the indemnified party provides prompt written notice of any such claim(s) to the
indemnifying party and further provided that the failure to so notify will only
relieve the indemnifying party of its obligations under this Section 8 if and to
the extent that the indemnifying party is prejudiced thereby;
  (b)
the indemnifying party has sole control of the defense and all related
settlement negotiations; and
  (c)
the indemnified party furnishes the indemnifying party, at the indemnifying
party’s expense, with the assistance, information, and authority reasonably
necessary to perform the obligations set forth in this provision.

 

Section 9.              Confidentiality.

                9.1          Except as expressly and unambiguously allowed
herein, the receiving party will hold in confidence and not use, copy or
disclose any Confidential Information of the disclosing party and shall
similarly bind its employees and contractors in writing. Nothing herein shall
permit the receiving party to disclose or use, except as explicitly permitted
elsewhere in this Agreement, Confidential Information of the disclosing party
and then only on an “as needed” basis for purposes of this Agreement. For the
purpose of clarification, the object code and Documentation for the Licensed
Technology are not Confidential Information, but are required to be protected
under other provisions of this Agreement.




7

--------------------------------------------------------------------------------




                9.2          If the receiving party is required to disclose the
disclosing party’s Confidential Information by law or a governmental authority,
including pursuant to a subpoena or court order, such Confidential Information
may be disclosed, provided that the receiving party:

 

(a)
promptly notifies the disclosing party of the disclosure requirement;
    (b)
cooperates with the disclosing party’s reasonable efforts to resist or narrow
the disclosure and to obtain an order or other reliable assurance that
confidential treatment will be accorded the disclosing party’s Confidential
Information; and
  (c)
furnishes only Confidential Information that the party is legally compelled to
disclose according to advice of its legal counsel.

 

                9.3        Each party acknowledges that its breach of this
Section 9 would cause irreparable injury to the other for which monetary damages
are not an adequate remedy. Accordingly, a party will be entitled to injunctions
and other equitable remedies in the event of such a breach by the other. The
right of each of the parties to seek injunctive relief shall not limit in any
manner their respective rights to seek other and/or additional remedies at law
or in equity.

Section 10.           Limitation on Liability. Except as set forth in this
section 10, neither party shall be responsible or liable with respect to any
subject matter of this agreement under any contract, negligence,
indemnification, strict liability or other theory: 

 

(a)
for interruption of use, for loss or inaccuracy or corruption of software or
data, or for cost of procurement of substitute goods, services or technology;
    (b)           
for any indirect, incidental, consequential, exemplary or punitive damages
including, but not limited to, loss of profits; or
  (c)           
for any amounts in excess of the aggregate of fees paid to it (in the case of
Licensor) or (in the case of Licensee) paid or owed by it hereunder. The
foregoing limitations shall not apply to:

    (i) any claims for personal injury or death;     (ii)
any claims based on a willful violation of either party’s proprietary rights;
  (iii) either party’s breach of its obligations under section 9 above or;  
(iv)
either party’s obligations under section 8. Amounts payable under section 5
shall be deemed direct damages for purposes of this agreement.

 

Section 11.           Prohibition Against Assignment.  Neither party shall have
any right or ability to assign, assume, transfer or sublicense any obligations
or benefit under this Agreement without the written consent of the other, except
that a party may assign and transfer this Agreement and its rights and
obligations hereunder to any third party under a Change in Ownership or who
otherwise succeeds to substantially all its business or assets of such party.
Subject to the foregoing, this Agreement will bind and inure to the benefit of
the parties, their respective




8

--------------------------------------------------------------------------------




successors and permitted assigns. Should Licensee assume maintenance obligations
at any time as set forth under the License Agreement and Source Code Escrow
Agreement, Licensor shall have no obligation whatsoever to maintain any of the
Software for Licensee, and Licensee shall bear all risk for any such maintenance
of the Software in such event.

Section 12.            Notices and Requests.  All notices, requests and other
communications hereunder shall be in writing and shall be delivered in person or
sent by nationally recognized overnight courier service, or by facsimile
transmission (with confirmation of receipt) to the address or facsimile number
of the party set forth on the signature page of this Agreement or to such other
address designated in writing by the receiving party. Unless otherwise provided,
notice shall be effective on the date it is officially recorded as delivered, as
evidenced by delivery receipt or equivalent.

Section 13.            Controlling Law.  This Agreement shall be deemed to have
been made in, and shall be construed pursuant to the laws of the State of
Colorado without regard to any conflict of laws principles. In any action or
proceeding to enforce rights under this Agreement, the prevailing party shall be
entitled to recover costs and reasonable attorneys’ fees.

Section 14.            Entire Agreement.  Upon execution by both parties, this
Maintenance Agreement constitutes the entire agreement between the parties with
respect to Maintenance Services and supersedes all prior and contemporaneous
proposals (oral or written), negotiations, conversations, or discussions between
or among the parties relating to the subject matter of this Agreement and all
past dealing or industry custom. This Maintenance Agreement shall not be
modified except by a written instrument dated subsequent to the Effective Date
and signed on behalf of Licensor and Licensee by their respective duly
authorized representatives. This Maintenance Agreement may be executed by
facsimile signature and in two or more counterparts, all of which taken together
will constitute one and the same agreement.

Section 15.            Savings Clause. If any provision of this Maintenance
Agreement is prohibited by law or held to be unenforceable, the remaining
provisions hereof shall not be affected, and this Maintenance Agreement shall
continue in full force and effect as if such unenforceable provision had never
constituted a part hereof, and the unenforceable provision shall be
automatically amended so as best to accomplish the objectives of such
unenforceable provision within the limits of applicable law.

Section 16.            Relationship of the Parties.  Nothing in this Maintenance
Agreement will be construed to constitute either party as the agent, employee or
representative of the other party and no joint venture or partnership will be
created hereby. Neither party will make or have the power or authority to act
for, bind or otherwise create or assume any obligation on behalf of the other
party for any purpose whatsoever.

Section 17.             No Waiver.  No waiver of any breach of any provision of
this Agreement shall constitute a waiver of any prior, concurrent or subsequent
breach of the same or any other provisions hereof, and no waiver shall be
effective unless made in writing and signed by an authorized representative of
the waiving party.




9

--------------------------------------------------------------------------------




Section 18.           Force Majeure.  Neither party hereto shall be responsible
for any failure to perform its obligations under this Agreement (other than
obligations to pay money and confidentiality obligations under Section 9 above)
if such failure is caused by acts of God, war, strikes, revolutions, lack or
failure of transportation facilities, failure of telecommunications suppliers,
fire, laws or governmental regulations or other causes which are beyond the
reasonable control of such party.

Section 19.            Section Headings.  The section headings used in this
Agreement and the attached Exhibits are intended for convenience only and shall
not be deemed to supersede or modify any provisions.

Section 20.            Bargained for Bases.  Each party recognizes and agrees
that the warranty disclaimers and liability and remedy limitations in this
agreement are material bargained for bases of this agreement and that they have
been taken into account and reflected in determining the consideration to be
given by each party under this agreement and in the decision by each party to
enter into this agreement.

Section 21.            Non-Solicitation.  Each party acknowledges the highly
competitive nature of the other party’s business and, accordingly, agrees that
it shall not, until the earlier of:

 

(a)
           two years after termination of this Maintenance Agreement;
    (b)
           until such time as one of the party discontinues its operations; or
    (d)
           until a Release Condition (as defined in the Escrow Agreement) occurs

 

solicit, hire or otherwise employ, directly or indirectly, any officer,
director, or employee of the other party without such other party’s prior
written consent. The parties agree that the limitations as to time, geographical
area, and scope of activity to be restrained by this subsection are reasonable
and acceptable to the parties, and do not impose any greater restraint than is
reasonably necessary to protect the goodwill and other business interests of the
parties. To the extent a court of competent jurisdiction determines that
language set forth in this subsection does not comply with applicable law of the
governing jurisdiction, this paragraph may be reformed by the court and enforced
to the maximum extent permitted by law.

Section 22.            Survival. The provisions of Sections 1, 7.5 and 8-22
shall survive the expiration or termination of this Maintenance Agreement for
any reason.

 

*       *       *




10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned authorized representatives of the parties
have executed this Maintenance Agreement or have caused this Maintenance
Agreement to be executed on their behalf, as of the Effective Date.  

Licensor: Express Digital Graphics, Inc.   Licensee: CPI Corp.                  
By: /s/ Graham McFarland   By: /s/ Gary W. Douglass     ————————————    
————————————       Graham McFarland       Gary W. Douglass       President and  
    Chief Financial Officer       Chief Executive Officer                      
                                    Date: March 30, 2005   Date: March 29, 2005
    ————————————     ————————————                   Address for notices:   
Address for notices:                   Express Digital Graphics, Inc.   CPI
Corp.   9780 Mt. Pyramid Ct., Suite 120   1706 Washington Avenue   Englewood,
CO  80112   St. Louis, MO 63119   Attn: Graham McFarland   Attn: Chief
Information Officer           With a copy to: General Counsel  





--------------------------------------------------------------------------------
